DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. The 112 rejection made in the previous office action has been withdrawn in view of the amendment.
Terminal Disclaimer
3. The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of   PAT. Nos.  10,582,101 and 11,039,051 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4. Claims [1-20] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior art on the record either in combination or alone discloses or reasonably suggests: an integrated image sensor and lens assembly comprising: one or more temperature changing elements coupled to the lens barrel, the one or more temperature changing elements configured to provide a first temperature at a first portion of the lens barrel and to provide a second temperature at a second portion of the lens barrel; in conjunction with the other lenition of the claim.
                      Claims 2-7 are allowed due to their direct or indirect dependency on claim 1.

Re Claim 8, none of the prior art on the record either in combination or alone discloses or reasonably suggests: a camera comprising: wherein the first subsection and the second subsection are separate pieces that are in communication by the spacer being sandwiched between the first surface of the first subsection and the second surface of the second subsection; in conjunction with the other limitation of the claim.

          Claims 9-14 are allowed due to their direct or indirect dependency on claim 8.

Re Claim 15, none of the prior art on the record either in combination or alone discloses or reasonably suggests: a camera comprising: a threaded fastening system located on the lens arm, wherein the threaded fastening system includes threads on a surface of the lens arm that are configured to mate with threads of the camera lens mount when the lens barrel is extended into the camera lens mount so that the lens barrel is mounted within the camera; in conjunction with the other limitation of the  claim.
  Claims 16-20 are allowed due to their direct or indirect dependency on claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698